DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 16, 17, and 21 are objected to because of the following informalities:  
it is suggested Claim 1 be amended to recite “A method of making a purified alkoxylation product by processinga sulphonic acid-containing ion exchanger
Claim 1 should be amended to recite “c) removing the alkali-catalyst alkoxylation product from the mixture after step b) to obtain a purified alkoxylation product,”;
Claim 8 should be amended to recite that “the mixture from step a) is passed through the sulfonic acid-containing exchanger at a temperature in the range of 70°C to 100°C”;
Claims 16 and 17 should be amended to recite “the alcohol having 1 to 4 carbon atoms”; and
Claim 21 should be amended to recite “the alkali-catalyzed alkoxylation product to be processed is an adduct of”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 12, 14, and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,827,858 to Bader et al. in view of US 4,985,551 to Perry et al. and US 8,334,355 to Henning et al.
Regarding Claims 1, 3 – 8, 16, 17 and 21.  Bader et al. teaches a method of processing an alkali metal hydroxide catalyzed alkoxylate/alkoxylation product using a cation exchanger (Column 1, Lines 4 – 10 and Lines 54 – 62).  The process comprises the steps of:
a) providing a mixture comprising the alkali metal hydroxide catalyzed alkoxylation product which is diluted with 5 to 25 weight percent methanol, i.e. an alcohol having one carbon atom (Column 1, Lines 54 – 59; Column 2, Lines 44 – 52; Column 3, Lines 59 – 62).  The alkali metal hydroxide catalyzed alkoxylation product may be initiated with an alkanol such as 2-ethylhexanol, nonanol, isononanol, tridecanol, or isotridecanol; these are initiators with a single hydroxyl group and thus will prepare an alkoxylation product with a single hydroxyl group.  Bader et al. teaches the polyethers/alkoxylation products have about 10 to 35 alkylene oxide units and are initiated with ethylene oxide, propylene oxide, n-butylene oxide, and/or isobutylene 
b) passing the mixture through an ion exchanger; and
c) removing the alkoxylation product from the solvent to obtain a product containing less than 5 ppm alkali metal ions (Claim 1).
Bader et al. teaches the method of Claim 1 wherein the mixture from step a) is passed through an ion exchange bed at temperatures of, for example, up to 60°C (Column 4, Lines 1 – 3), which overlaps with the instantly claimed range of 60 to 100°C.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Moreover, differences in temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed 
Bader et al. does not expressly teach the mixture in step a) further comprises water.  Bader et al. additionally does not characterize the cation exchanger as sulfonic acid-containing.  However, Perry et al. teaches including water in a mixture comprising alkoxylation product in an amount of 1 to 8 weight percent prior to combining with methanol in a method of purifying an alkali-catalyzed alkoxylation product (Column 4, Lines 59 – 65; Example 2).  Perry et al. further teaches AMBERLYST® 15 as a suitable cationic exchange resin (Column 4, Lines 11 – 29).  AMBERLYST® 15 is set forth in the instant specification as a sulphonic acid-containing ion exchanger having a particle size of 0.65 – 0.85 mm (600 – 850 microns) and an ion exchange capacity of not less than 1.7 eq/l (see Paragraph 0047 – 0049 and Table 2 of the PG-PUB of the instant specification).  Bader et al. and Perry et al. are analogous art as they are from the same field of endeavor, namely methods of purifying alkali-catalyzed alkoxylation products using cationic exchange resins.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to combine 
Also, Bader et al. is silent regarding the polydispersity/molecular weight distribution of the alkali-catalyzed polyethers/alkoxylation products to be processed.  However, Henning et al. teaches the concept of using polyether polyols with molecular weight distributions of 1.0 to 1.5 (Column 5, Lines 7 – 15).  Bader et al. and Henning et 
Finally, Bader et al. is silent regarding the acid number of the purified polyether polyol/alkoxylation product obtained.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Bader et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a purified alkoxylation product with an acid number in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to 
Regarding Claims 2, 9, and 20.  Bader et al. teaches the method of Claim 1 wherein the method functions to remove alkali metal residues (Column 2, Lines 3 - 6).
Bader et al. does not expressly set forth odor-forming compounds or propenyl groups as additional impurities which are removed during the disclosed method.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. the removal of odor-forming compounds and propenyl groups in the claimed proportion, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 10.  Bader et al. teaches a purified alkoxylation product obtained by the method of Claim 1 (Column 1, Line 54 – Column 2, Line 2; Claim 1).
Regarding Claim 11.  Bader et al. teaches an alkoxylation product obtained by the method of Claim 2 (Column 1, Line 54 – Column 2, Line 2; Claim 1).
Regarding Claims 12 and 19.  Bader et al. teaches the purified polyether polyols/alkoxylation product of Claim 10 and does not teach the polyether polyol is prepared with any phosphate-containing compounds.  The purified alkoxylation product of Perry et al. is then reasonably expected to be phosphate-free.
With respect to the content of sodium and potassium, Bader et al. teaches the method obtains an alkoxylation product containing less than 5 ppm alkali metal ions (Claim 1).
Regarding Claim 14.  Bader et al. teaches the purified alkoxylation product of Claim 10 but does not expressly teach it is incorporated into a polyurethane foam.  However, Henning et al. teaches the concept of using polyethers to prepare polyether siloxanes and preparing polyurethane foams by reacting a polyol component and a polyisocyanate component in the presence of these polyether siloxanes (Column 5, Lines 1 – 5l Column 11, Line 42 – Column 12, Line 30).  Before the effective filing date of the instantly claimed invention, it would have been obvious to use the alkali-catalyzed alkoxylation product of Bader et al. to prepare a polyurethane foam as taught by Henning et al.  The motivation would have been that it has been held that it is obvious  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Henning et al. shows that alkoxylation products are known in the art to be suitable for the preparation of polyurethane foams.  The alkoxylation products taught by Bader et al. would be especially desirable as they are processed to be free of impurities which would negatively impact the quality and properties of the foam product.
Regarding Claim 18.  Bader et al. teaches the purified polyether polyol/alkoxylation product of Claim 10 (Column 2, Lines 62 – 68) but is silent regarding its acid number.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a purified alkoxylation product with an acid number in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the .  

Response to Arguments
The Office agrees that the amendments to the claims filed November 27, 2020 are sufficient to overcome the outstanding claim objections and rejections under 35 U.S.C. 112.  The outstanding claim objections and rejections under 35 U.S.C. 112 have consequently been withdrawn, though several new claim objections are set forth in light of the present amendments to the claims.
With respect to the outstanding rejections under 35 U.S.C. 103, the arguments filed November 27, 2020 have been fully considered but they are not persuasive.  Applicant argues that the applied references, specifically Bader et al. and Perry, do not teach the instant claim limitation of “passing the mixture from step a) through a sulphonic acid-containing cation exchanger at a temperature in the range of 60 to 100°C”.  However, the Office respectfully submits that this limitation is rendered obvious by the combination of Bader et al. with Perry.
Bader et al. teaches a method of purifying an alkoxylation product in which the an alkoxylation product mixture is passed through an ion exchanger (Claim 1).  The preferred temperature at which the mixture is passed through is disclosed to be up to 60°C (Column 4, Lines 1 – 3), which overlaps with the instantly claimed range of 60 to 100°C.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Moreover, differences in temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Before the effective filing date of the instantly claimed invention, it would have been obvious to optimize the temperature at which the mixture is passed through the ion exchange bed in Bader et al.  Raising the temperature would, for example, be expected to enhance the rate of ion exchange and thereby reduce the time needed to carry out the disclosed method.
With respect to the specific use of a sulfonic acid-containing cation exchanger, the Office recognizes that Bader et al. does not expressly characterize the cation exchanger as sulfonic acid-containing.  However, Perry et al. further teaches AMBERLYST® 15 as a suitable cationic exchange resin (Column 4, Lines 11 – 29).  AMBERLYST® 15 is set forth in the instant specification as a sulphonic acid-containing ion exchanger (see Paragraph 0047 – 0049 and Table 2 of the PG-PUB of the instant specification).  Bader et al. and Perry et al. are analogous art as they are from the same field of endeavor, namely methods of purifying alkali-catalyzed alkoxylation products using cationic exchange resins.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide Amberlyst® 15 as the cationic exchange resin in the method of Bader et al.  The motivation would have been that Perry et al. teaches this particular compound is a strongly acidic resin which can be employed for diverse nonaqueous cationic exchange reactions involved in the removal of a variety of impurities (Perry et al.: Column 4, Lines 15 – 29). 
The outstanding rejection under 35 U.S.C. 103 has consequently been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768